PER CURIAM.
Appellant contends the trial court erred when it summarily denied his motion for post-conviction relief. The trial court stated in its order that it had attached “that portion of the files and records which con*1165clusively show that [appellant] is entitled to no relief.” The state concedes that the order in the record on appeal does not contain a copy of any attachments.
4 , , , . Accordingly, we reverse and remand this cause to the trial court for an evidentiary hearing or for an attachment of those portions of the record that refute appellant’s claim of improper calculation of points for victim injury,
REVERSED and REMANDED,
LETTS, DELL and GARRETT, JJ., concur